Exhibit 10.6

 

Execution Version

 

CANCELLATION AGREEMENT

 

This CANCELLATION AGREEMENT (this “Agreement”), dated _____ ___, 2015 (the
“Effective Date”), by and among DIEGO PELLICER WORLDWIDE, INC. (f/k/a Type I
Media, Inc.) (the “Company”), a Delaware corporation, and JONATHAN WHITE,
individually (the “Shareholder”). Company and Shareholder are also hereinafter
individually and jointly referred to as “P(p)arty” and/or “P(p)arties”.

 

RECITALS

 

WHEREAS, as of the date hereof, the Shareholder is the owner of 55,000,000
shares of the Company’s commons stock, par value $0.000001 per share (the
“Common Stock”); and

 

WHEREAS, concurrently herewith, Company and the Shareholder are entering into an
‘Merger Agreement’ (“Merger Agreement”) with Diego Pellicer World-wide, Inc., a
Delaware corporation (“Diego”), pursuant to which Company and the Shareholder
will cancel 55,000,000 shares of Common Stock Cancellation Shares (“Cancellation
Shares”) Cancellation Shares in exchange for the consummation of the Merger
Agreement and $169,000 (“Cancellation Payment”); and

 

WHEREAS, it is a condition precedent to the consummation of the Merger Agreement
that the Shareholder will enter into this Agreement, which will effectuate the
cancellation of the Cancellation Shares; and

 

WHEREAS, the Shareholder is entering into this Agreement to, amongst other
things, induce Diego to enter into the Merger Agreement and the Shareholder
acknowledges that Diego would not consummate the transactions contemplated by
the Merger Agreement unless the transactions contemplated hereby are effectuated
in accordance herewith.

 

AGREEMENT

 

In consideration of the mutual promises herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:

 

1.      Cancellation of Cancellation Shares. On the Effective Date, the
Shareholder will deliver to Company the necessary documentation for the
cancellation of the stock certificates representing the Cancellation Shares,
along with duly executed medallion guaranteed stock powers covering the
Cancellation Shares (or such other documents acceptable to the Company’s
transfer agent) and hereby irrevocably instructs the Company and the Company’s
transfer agent to cancel the Cancellation Shares such that the Cancellation
Shares will no longer be outstanding on the stock ledger of the Company and such
that the Shareholder shall no longer have any interest in the Cancellation
Shares whatsoever. The Company shall immediately deliver to the Company’s
transfer agent irrevocable instructions providing for the cancellation of the
Cancellation Shares.

 



1

 

 

Execution Version

 

2.      Effective Date. This Agreement shall become effective upon the execution
of this Agreement. The transactions to occur at such place and time with respect
to this Agreement are referred to herein as the “Closing”.

 

3.      Waiver. At and subsequent to the Closing, the Shareholder hereby waives
any and all rights and interests he has, had or may have with respect to the
Cancellation Shares.

 

4.      Representations by the Shareholder. (a) The Shareholder owns the
Cancellation Shares of record and beneficially free and clear of all liens,
claims, charges, security interests, and/or encumbrances of any kind whatsoever.
The Shareholder has sole control over the Cancellation Shares and/or sole
discretionary authority over any account in which they are held. Except for this
Agreement, no person/entity has any option or right to purchase or otherwise
acquire the Cancellation Shares, whether by contract of sale or otherwise, nor
is there a “short position” as to the Cancellation Shares.

 

(b)      The Shareholder has full right, power and authority to execute, deliver
and perform this Agreement and to carry out the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by the
Shareholder and constitutes a valid, binding obligation of the Shareholder,
enforceable against it in accordance with its terms (except as such
enforceability may be limited by laws affecting creditor's rights generally).

 

(c)      The Shareholder represents and warrants that it has the requisite
authority and capacity to enter into this Agreement, as well as carry out the
terms/conditions referenced herein. Additionally, Shareholder represents and
warrants that its compliance with the terms and conditions of this Agreement and
will not violate any instrument relating to the conduct of its business, or any
other agreement which it may be a party, or any Federal and State rules or
regulations applicable to either Party.

 

6.      Further Assurances. Each Party to this Agreement will use its best
efforts to take all action and to do all things necessary, proper, or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including the execution and delivery of such other documents and
agreements as may be necessary to effectuate the cancellation of the
Cancellation Shares).

 

7.      Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the matters covered herein and
therein and, except as specifically set forth herein, neither the Company nor
the Shareholder makes any representation, warranty, covenant or undertaking with
respect to such matters. No amendment, modification, termination or waiver of
any provision of this Agreement, and no consent to any departure therefrom,
shall in any event be effective unless the same shall be in writing and signed
by both Parties. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

 

8.      Survival of Agreements, Representations and Warranties, etc. All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.

 

9.      Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns.

 



2

 

 

Execution Version

 

10.     Governing Law. This Agreement and the obligations, rights and remedies
of the Parties hereto are to be construed in accordance with and governed by the
laws of the State of Delaware, with any action/dispute concerning this Agreement
to be commenced exclusively in the state and federal courts sitting in the City
of New York.

 

11.     Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

12.     Miscellaneous. This Agreement embodies the entire agreement and
understanding between the Parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement shall be held invalid or unenforceable for whatever reason, the
remainder of this Agreement shall not be affected thereby and every remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. This Agreement may be executed in any number of counterparts
and by the Parties hereto on separate counterparts but all such counterparts
shall together constitute but one and the same instrument.

 



3

 

 

Execution Version

 

IN WITNESS WHEREOF, the Parties hereto have executed this Cancellation Agreement
as of the date first above written.

 

  DIEGO PELLICER WORLDWIDE, INC.
(f/k/a Type I Media, Inc.)         By: /s/ Jonathan White   Name: Jonathan White
  Title: President         By: /s/ Jonathan White   Jonathan White, Individually

 

 

4



 

